DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/094,826 filed 11 November 2020. Claims 1-16 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11 November 2020 and 10 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hydraulic control device in which a second pump and a bypass valve that are driven by a motor are connected in parallel between a first pump and a hydraulic operation part of a transmission, and which is switchable between a first state of supplying a first oil from the first 5pump to the hydraulic operation part via the bypass valve and a second state of pressurizing with the second pump the first oil supplied from the first pump and supplying the pressurized first oil as a second oil to the hydraulic operation part, the hydraulic control device comprising: a hydraulic pressure detection part which detects an oil pressure of the first oil on a suction side in the second pump; and 10a control part which controls a rotation speed of the second pump in the second state, wherein the control part controls the rotation speed of the second pump based on a required flow rate, which is a required value of a flow rate of the second oil, and a required discharge pressure, which is a required value of a discharge pressure of the second pump, and at this time, performs 15a feedback control with respect to the required discharge pressure by using the oil pressure detected by the hydraulic pressure detection part, thereby calculating a target rotation speed of the second pump by using the required discharge pressure after the feedback control and the required flow rate, and controlling a rotation of the second pump with the calculated target rotation speed, 20ends the feedback control and transitions to a control which keeps the target rotation speed constant when the required discharge pressure has become less than or equal to a predetermined pressure, and in the control which keeps the target rotation speed constant, controls the rotation of the second pump by adding a predetermined addition rotation speed to the target 25rotation speed corresponding to the required discharge pressure.
Regarding claims 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art to teach or render obvious the specific design features and locations set forth. Further, the claims require that control of the second pump be based on specific variables. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0048899 teaches a hydraulic control system with a valve and two motors. However, the reference fails to teach or render obvious the control of the motors as set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659